                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

RICKY D. PATTON,                              )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 18-2034-JDT-cgc
                                              )
OFFICER PORTER, ET AL.,                       )
                                              )
       Defendants.                            )


              ORDER DISMISSING CASE WITHOUT PREJUDICE,
       CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
           AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       The pro se Plaintiff, Ricky D. Patton, filed a civil complaint and a motion to proceed

in forma pauperis. (ECF Nos. 1 & 2.) At the time, Patton was incarcerated at the Shelby

County Criminal Justice Center (Jail) in Memphis, Tennessee. On January 19, 2018, U.S.

District Judge Sheryl H. Lipman granted leave to proceed in forma pauperis and assessed

the civil filing fee pursuant to 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) That order also

required Patton to notify the Court immediately of any change of address and warned that

failure to do so could result in dismissal of the case without further notice. (Id. at PageID

12.)

       The case was reassigned to the undersigned Judge on February 1, 2019. (ECF No.

5.) On October 11, 2019, the Court issued an order partially dismissing the complaint and

directing that process be served on one Defendant, Officer First Name Unknown Porter.
(ECF No. 6.)1 Patton’s copy of that order, sent to him at the Jail, was returned as

undeliverable on October 29, 2019, with the envelope marked “RTS,” “released” and

“Return to Sender.” (ECF No. 8-1.) Patton has submitted no change of address.

       The most basic responsibility of a litigant is to keep the Court advised of his

whereabouts. Patton has failed to do so, and it appears he has abandoned this action.

Accordingly, this case is hereby DISMISSED without prejudice, pursuant to Federal Rule

of Civil Procedure 41(b), for failure to prosecute.

       It is also CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of

Appellate Procedure 24(a), that any appeal in this matter by Patton would not be taken in

good faith. Leave to proceed on appeal in forma pauperis is, therefore, DENIED.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




       1
       The summons issued by the Clerk was returned unexecuted by the U.S. Marshal on
December 20, 2019.

                                              2
